173 Ga. App. 251 (1985)
326 S.E.2d 240
HOLBROOK
v.
THE STATE (two cases).
69617, 69618.
Court of Appeals of Georgia.
Decided January 8, 1985.
Harold N. Wollstein, for appellant (case no. 69617).
James C. Wyatt, for appellant (case no. 69618).
F. Larry Salmon, District Attorney, Robert Engelhart, Assistant District Attorney, for appellee.
DEEN, Presiding Judge.
Effective July 1, 1984, appeals from revocation of probation are only considered following the grant of a discretionary appeal. OCGA § 5-6-35 (a) (5). As appellants have failed to apply for a discretionary appeal, a direct appeal will not be considered by this court.
Appeal dismissed. McMurray, P. J., and Sognier, J., concur.